              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:15-cr-00105-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                  Plaintiff,    )
                                )
         vs.                    )                    ORDER
                                )
                                )
FRANKLIN ANTHONY OLIVER,        )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court upon the Defendant’s letter, which

the Court construes as a motion for early termination of probation [Doc. 33].

     In June 2016, the Defendant pled guilty pursuant to a written plea

agreement to one count of knowingly selling a firearm to a convicted felon,

in violation of 18 U.S.C. § 922(d)(1). The Defendant was sentenced in

December 2016 to a term of five years of probation.         [Doc. 31].   The

Defendant now moves the Court to exercise its discretion and terminate his

term of probation. [Doc. 33].

     In order to terminate a defendant’s term of probation, the Court must

be “satisfied that such action is warranted by the conduct of the defendant

and the interest of justice.” 18 U.S.C. § 3564(c). The Defendant has only



     Case 1:15-cr-00105-MR-WCM Document 34 Filed 05/21/20 Page 1 of 2
recently crossed the threshold of having served two-thirds of his probationary

sentence, which is the minimum for consideration of early termination.

Additionally, the support by the appropriate authorities for such termination

has been less than complete. Upon careful consideration of the record, and

after consultation with the Defendant’s supervising probation officer and the

prosecutor, the Court is not satisfied that termination of the Defendant’s term

of probation is warranted at this time.

      Accordingly, IT IS, THEREFORE, ORDERED that the Defendant’s

letter, which the Court construes as a motion for early termination of

probation [Doc. 33] is DENIED without prejudice. The Defendant’s term of

probation shall continue as originally sentenced.

      The Clerk is directed to serve a copy of this Order on the Defendant,

counsel for the Government, and the United States Probation Office.

      IT IS SO ORDERED.
                            Signed: May 21, 2020




                                          2



     Case 1:15-cr-00105-MR-WCM Document 34 Filed 05/21/20 Page 2 of 2
